Citation Nr: 1524168	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for lower lip squamous cell carcinoma with neck metastasis, lymph node excision, and scarring.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.B.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2012, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge (VLJ) who has since retired.  The VLJ that presided over the May 2012 hearing referred the case for a medical expert opinion, which has been completed.  Following the VLJ's retirement, the Veteran indicated that he wanted another hearing.  The case was remanded in April 2014 for another hearing, which was conducted in April 2015 before the undersigned VLJ.


FINDING OF FACT

The most probative evidence indicates that the Veteran's squamous cell carcinoma is unrelated to a disease, injury, or event during service, to include exposure to an herbicide agent.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for squamous cell carcinoma have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2009 letter satisfied the duty to notify provisions.

The Veteran's service treatment have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board obtained a medical opinion from the Veterans Health Administration in February 2014.  The expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and current medical research.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran contends that he suffers from lower lip squamous cell carcinoma with neck metastasis and lymph node excision that are due to his military service.  Specifically, he asserts that his squamous cell carcinoma is the result of exposure to Agent Orange.  In support of his claim, the Veteran submitted citations to previous Board decisions that have service connected various cancers as related to Agent Orange.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period. 38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of this case, the Board notes that the list of diseases associated with exposure to certain herbicide agents does not include squamous cell carcinoma. 38 C.F.R. § 3.309(e).  As such, the Veteran cannot avail himself of the presumptive provisions to establish entitlement to service connection for the claimed condition.

As an initial matter, the Board notes that the Veteran served in Vietnam during the Vietnam War.  Therefore, it is conceded that he was exposed to Agent Orange while in Vietnam.  However, as noted above, squamous carcinoma is not included in the list of diseases presumptively associated with Agent Orange exposure in Vietnam. See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

Nevertheless, even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).

The Veteran's service treatment records are silent regarding any complaints, treatment or diagnoses pertaining to squamous cell carcinoma.  The Board notes that the absence of any relevant complaints or findings during his service is probative evidence against the notion that he had squamous cell carcinoma while in service, albeit not altogether dispositive of whether he did or did not.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Following service, the Veteran was initially treated for a lesion of the lower lip in August 1997.  The Veteran recalled exposure to the sun and herbicides several years ago.  He was subsequently diagnosed with squamous cell carcinoma of the lip in September 1997.  The first element of service connection is met.  

On the question of an association or link between squamous cell carcinoma and the Veteran's military service, VA obtained a medical opinion in February 2014.  
A VA specialist in hematology-oncology reviewed the Veteran's claim file and available literature.  He noted that he was not aware of any clinically relevant association between exposure to Agent Orange and the subsequent development of squamous cell carcinoma of the lip.  Furthermore, he noted that squamous cell carcinoma of the lip is part of a broader category of carcinomas of the head and neck that are associated with exposure to sun light.  According to the claim file, the Veteran worked as a farmer.  The VA specialist stated that farmers typically spend a considerable amount of time outdoors and are exposed to a significant amount of sun light.  The VA specialist concluded that there were no grounds to justify an association between previous exposure to Agent Orange and the subsequent development of squamous cell carcinoma of the lip.  As such it was his professional opinion that the association of Agent Orange and squamous cell carcinoma of the lip was not likely in the Veteran's case.

The VHA specialist's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinion provided, to include a review of current medical literature, which was applied to the specific facts of the case.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Although the Veteran cites to two previous Board decisions that granted service connection for cancer based on exposure to Agent Orange, both decisions differed from the specific facts of this case.  Notably, the aforementioned decisions contained positive medical opinions and/or involved a reasonable doubt analysis where the primary source of the cancer could not be identified.  There are no positive medical opinions of record in this case and the primary source of the Veteran's cancer has been identified as the Veteran's lip. 

Based on the foregoing, the probative and persuasive evidence does not show that squamous cell carcinoma of the lower lip was caused or aggravated by service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the lower lip.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for lower lip squamous cell carcinoma with neck metastasis, lymph node excision, and scarring is denied.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


